PER CURIAM.
Bernard S. Levi appeals the district court’s orders denying relief on his 28 U.S.C. § 2241 (1994) petition and denying reconsideration of that order. We have reviewed the record and the district court’s order accepting with modification the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Levi v. Ray, No. CA-00-2318-2-24 (D.S.C. filed Apr. 25, 2001; entered Apr. 27, 2002 & filed Jan. 22, 2002; entered Jan. 24, 2002). We deny Levi’s motion for a temporary restraining order and a preliminary injunction, and his motion for correction of the district court’s *812docket entry. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.